Citation Nr: 0703325	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  06-10 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Des Moines, 
Iowa




THE ISSUE


Entitlement to payment of or reimbursement for medical 
expenses based on private medical services furnished from 
November 13, 2005, to November 15, 2005.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to June 1981; 
December 1995 to September 1996; and from May 1998 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 determinations of the 
Central Iowa Health Care System, which denied the benefits 
sought on appeal.  

In August 2006, the veteran indicated that he wished to 
appear for a video hearing to be held before a Veterans Law 
Judge.  However, as will be discussed herein, the veteran has 
subsequently elected to withdraw his pending appeal and to 
accordingly, cancel any scheduled hearings.  


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification on behalf of appellant requesting 
withdrawal of the appeal pertaining to the claim for payment 
of or reimbursement for medical expenses based private 
medical services furnished from November 13, 2005, to 
November 15, 2005.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).

In a statement submitted by a claims representative on behalf 
of the veteran and dated in 2007, the representative reported 
that after telephonic communication with the veteran, the 
veteran requested a withdraw of his appeal on the issue of 
payment of or reimbursement for medical expenses based on 
private medical services furnished from November 13, 2005, to 
November 15, 2005.  As such, he has withdrawn this appeal and 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


